       Case 2:18-cv-02225-APG-DJA Document 90 Filed 12/23/20 Page 1 of 3



 1

 2   MICHAEL P. LOWRY, ESQ.
     Nevada Bar No. 10666
 3   E-mail: Michael.Lowry@wilsonelser.com
     JONATHAN C. PATTILLO, ESQ.
 4   Nevada Bar No. 13929
     E-mail: Jonathan.Pattillo@wilsonelser.com
 5   6689 Las Vegas Blvd., South, Suite 200
     Las Vegas, NV 89119
 6   Tel: 702.727.1400/Fax: 702.727.1401
     Attorneys for Jacob Mandrusiak
 7
                                  UNITED STATES DISTRICT COURT
 8
                                          DISTRICT OF NEVADA
 9
     BRIDGETT DAHL,                                          Case No.: 2:18-cv-2225
10
                    Plaintiff,                               Stipulation and Order to Extend Reply
11                                                           Brief Deadline to Defendant’s Motion In
     vs.                                                     Limine 1-3
12
     JACOB MANDRUSIAK,
13
                    Defendant.
14

15         Plaintiff Bridgett Dahl and Defendant Jacob Mandrusiak submit this stipulation to continue

16   the deadline for replies for Defendant’s Motions in Limine from December 22nd, 2020 to

17   December 29th, 2020.

18         On November 17th, 2020, Defendant filed three Motions in Limine (ECF No. 80, 81 and

19   82). After receiving a two week extension (ECF 84), Plaintiff filed their oppositions on December

20   15th, (ECF 86, 87 and 88). The Court set December 22 nd as the deadline for replies. The Court has

21   not set a hearing date.

22         Because of the holiday season and the schedules of the attorneys, Defendant needs

23   additional time to prepare their replies. Plaintiff has no objection and joins in this request.

24   Therefore, the parties request that the deadline to file replies for Defendant’s motions in limine be

25   extended one week to December 29th, 2020.

26

27

28
     Case 2:18-cv-02225-APG-DJA Document 90 Filed 12/23/20 Page 2 of 3




 1   DATED this 22nd of December 2020          DATED this 22nd of December 2020

 2   SEMENZA KIRCKER RICKARD
 3

 4   /s/ Jarrod L. Rickard
     Lawrence J. Semenza, III, Esq.            /s/ Jonathan C. Pattillo
 5                                             Michael P. Lowry, Esq.
     Christopher D. Kircher, Esq.              Jonathan C. Pattillo, Esq.
     Jarrod L. Rickard, Esq.                   6680 Las Vegas Blvd., South, Suite
 6
     Katie L. Cannata, Esq.                    200 Las Vegas, Nevada 89119
 7   10161 Park Run Drive, Suite 150           Attorney for Defendant
     Las Vegas, Nevada 89145
 8   Attorney for Plaintiff

 9                                             IT IS SO ORDERED

10

11                                             UNITED STATES DISTRICT JUDGE
12

13                                                    December 23, 2020
                                               Dated:___________________
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                        Page 2 of 3
     Case 2:18-cv-02225-APG-DJA Document 90 Filed 12/23/20 Page 3 of 3




 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                     Page 3 of 3
